                          UNITED STATES DISTRICT COURT
 2
                         SOUTHERN DISTRICT OF CALIFORNIA
 3

 4     UNITED STATES OF AMERICA,                    No. 14-CR 02437-W
 5                                 Plaintiff,       ORDER FOR EARLY
                                                    TERMINATION OF SUPERVISED
 6                  V.                              RELEASE
 7     SEBASTIAN HERRERA JR.,
 8                                 Defendant.
 9

10   GOOD CAUSE APPEARING based on good conduct and in the interest of
11   justice,
12   IT IS HEREBY ORDERED that Sebastian Herrera Jr., be terminated from
13   supervised release and the conditions thereon forthwith.
14

15   DATED: January f't      ,   2020
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                1
